 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8
      JOSH THOMAS,
                                                                NO. C19-1173RSL
 9
                           Plaintiff,

10
                    v.                                          ORDER RENOTING MOTION FOR
                                                                RULE 11 SANCTIONS
11
      MERCHANTS CREDIT ASSOCIATION,

12
                           Defendant.

13

14
            This matter comes before the Court on plaintiff’s “Motion for Relief [from] Deadline re:
15

16   Defendant’s Motion for Sanctions.” Dkt. # 14. Although the motion for sanctions was properly

17   noted for the third Friday after filing, the substance of the motion requires the Court to review
18   evidence related to the causes of action alleged and to evaluate the merits of plaintiff’s class
19
     claims. These same issues will be before the Court when considering defendant’s pending
20
     motion for summary judgment, and the Court plans to consider both motions together.
21

22

23          For the foregoing reasons, plaintiff’s request to extend the deadline to respond to the

24   motion for sanctions is GRANTED. The Clerk of Court is directed to renote “Defendant
25   //
26

27
     ORDER RENOTING MOTION
28   FOR RULE 11 SANCTIONS - 1
 1   Merchants Credit Association’s Motions for Sanctions Pursuant to Rule 11” (Dkt. # 10) on the
 2   Court’s calendar for Friday, November 15, 2019.
 3

 4         Dated this 25th day of October, 2019.
 5

 6                                           A
                                             Robert S. Lasnik
 7                                           United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER RENOTING MOTION
28   FOR RULE 11 SANCTIONS - 2
